Citation Nr: 9907151	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-38 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
depressed skull fracture, status post craniotomy, and 
insertion of metal plate, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981 and from January 1984 to February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, denying the benefit sought on appeal.


REMAND

A review of the record discloses that additional action by 
the RO is required before the Board can proceed further on 
the veteran' claim of increased rating for residuals of a 
depressed skull fracture, status post craniotomy, and 
insertion of a metal plate.

The veteran reported at his April 1998 VA examination that he 
had started having headaches about twice a month.  He 
reported that the headaches started at the top of his head 
and radiated to his entire head over the duration of the 
headache, about 2 or 3 hours each.  The examiner ultimately 
diagnosed the veteran with atypical headaches that started at 
the top of the head.  The veteran had not reported this type 
of headache prior to this examination and more information is 
required concerning these headaches before the Board can 
proceed with consideration.

Accordingly, the case is REMANDED to the RO for the following 
development:

1. The veteran should be afforded a VA 
neurological examination to further 
investigate the nature of the 
veteran's reported and diagnosed 
headaches.  The examiner should 
describe the nature and frequency of 
the veteran's headaches.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Specifically, the 
examiner should address the following 
questions:
a.  Does the veteran have a chronic 
headache disorder?
b. Is the organic disorder, 
characterized here as
headaches, secondary to the 
experienced head trauma?
c. Does the veteran take any 
medication for this 
disorder?  If yes, what are those 
medications?

2.  Thereafter, the RO should 
readjudicate the appellant's claim 
based on the additional evidence 
obtained.  If the benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement 
of the case, and afforded an 
opportunity to respond thereto 
before the case is returned to the 
Board for further appellate review.

The purpose of this REMAND is to further develop the 
veteran's claim and the Board intimates no opinion, favorable 
or unfavorable as to the merits of the claim.  The appellant 
is free to submit any additional evidence he wishes to have 
considered in connection with his appeal; however, no action 
is required until he is further notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 4 -


